  Case 19-10214 Doc            68 Filed 06/05/19 Entered                  06/05/19 17:52:12
              Desc            Main Document           Page                 1 of 16


                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214 (CAB)
                                   :
               Alleged Debtor      : Re: ECF Nos. 28 and 32
                                   x

    OBJECTION TO (I) MOTION OF PETITIONING CREDITORS FOR ORDER
         TRANSFERRING VENUE OF PENDING CHAPTER 11 CASES
  FROM THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
  CONNECTICUT TO THE DISTRICT OF VERMONT; AND (II) BARNSTORMER
     SUMMIT LIFT, LLC’S MEMORANDUM IN SUPPORT OF PETITIONING
  CREDITORS’ MOTION TO CONFIRM VENUE OF INVOLUNTARY CHAPTER 7
 PROCEEDING AND TO TRANSFER VENUE OF PROCEEDINGS PENDING IN THE
       BANKRUPTCY COURT FOR THE DISTRICT OF CONNECTICUT

       Hermitage Inn Real Estate Holding Company, LLC (“HIREHCO”), the alleged debtor

herein and Hermitage Club, LLC (collectively, the “Debtors”), by and through their undersigned

counsel, respectfully objects to (i) the Motion of Petitioning Creditors for an Order Transferring

Venue of Pending Chapter 11 Cases from the United States Bankruptcy Court for the District of

Connecticut to the District of Vermont (ECF No. 28)( the “Motion”) and (ii) Barnstormer Summit

Lift, LLC’s Memorandum in Support of Petitioning Creditors’ Motion to Confirm Venue of

Involuntary Chapter 7 Proceeding and to Transfer Venue of Proceedings Pending in the

Bankruptcy Court for the District of Connecticut (ECF No. 32)(the “Memorandum”). In support

of its objection, the Debtors represent as follows:

       1.      This involuntary case was commenced on May 22, 2019 upon the filing of an

involuntary petition for relief under Chapter 7 by Bobbi Resek, Dan Solaz and Lakeland Bank

(collectively, the “Petitioning Creditors”). To date, no order for relief has entered with regard to

the involuntary petition.
  Case 19-10214 Doc            68 Filed 06/05/19 Entered                   06/05/19 17:52:12
              Desc            Main Document           Page                  2 of 16


       2.      On May 28, 2019, HIREHCO, together with its affiliated entity, Hermitage Club,

LLC (the “Club”) filed voluntary petitions for reorganization in the United States Bankruptcy

Court for the District of Connecticut, Hartford Division (the “Connecticut Bankruptcy Cases”). A

motion for joint administration of the Connecticut Bankruptcy Cases is pending. HIREHCO and

the Club have also filed a motion to approve debtor-in-possession financing with Restructured

Opportunities Investors, Inc. (“DIP Lender”) which will enable the companies to maintain their

businesses during their Chapter 11 proceedings.

       3.      The Motion and the Memorandum seek to transfer venue of the Connecticut

Bankruptcy Cases to the Vermont Bankruptcy Court. HIREHCO respectfully objects to the

Motion and Memorandum, as and for its objection to the Motion and Memorandum, incorporates

the Motion for Order Transferring Venue filed by HIREHCO (ECF No. 46).

       4.      The Motion seems to be largely premised on the intent and the belief of the

Petitioning Creditors that the Debtors cases will be a liquidation of assets and satisfaction of the

secured debt. The Petitioning Creditors claim that “[c]ritical to the success of the Case is the

appointment of a Chapter 7 trustee and the preparation and sale of the Debtors’ property through

a sale process under Section 363 of Title 11 of the United States Code . . .” (Motion, page 2).

“Indeed, the focus of these Cases should be a quick bankruptcy sale and satisfaction of the Debtors’

secured debt.” (Motion, para. 57). It is odd that the Petitioning Creditors, allegedly representing

holders of unsecured claims, would seek to advocate a process to satisfy the Debtors’ secured debt.

The Petitioning Creditors ignore the Debtors’ ability and intent to rapidly proceed to a plan of

reorganization for the benefit of all constituents, not solely the secured creditors. The Petitioning

Creditors do not represent a majority of the estate interests and should not be empowered to direct

the course of the Debtors’ reorganization.




                                                  2
   Case 19-10214 Doc            68 Filed 06/05/19 Entered                 06/05/19 17:52:12
               Desc            Main Document           Page                3 of 16


           5.   In the Memorandum, Barnstormer Summit Lift, LLC (“Barnstormer”) fails to

disclose that it is a Connecticut limited liability company with its principal office address in

Wilton, Connecticut according to its most recent filing with the Connecticut Secretary of State (see

Exhibit A attached hereto). Connecticut would not be an inconvenient forum for Barnstormer.

           6.   The Debtors have spent substantial time and effort negotiating terms with the DIP

Lender to provide the Debtors’ estates the resources they need to fund the bankruptcy process to

enable them to emerge from bankruptcy by year’s end. The Debtors are cognizant of the need for

members’ support to enable the Debtors to confirm a plan of reorganization and to that end, are

scheduling meetings with members to inform and engage the membership in their reorganization

efforts.

           7.   The Debtors have historically based their corporate operations in Connecticut and

solicited a high number of its members from Connecticut and the metropolitan New York City

area. Marketing and promoting Club memberships is a key factor in the continued viability of the

Debtors’ businesses. Being based in Connecticut has enabled the Debtors to effectively engage

with members, potential investors and lenders. Maintaining the Connecticut Bankruptcy Cases will

allow those historical efforts to continue, facilitating the fast-track reorganization process

contemplated by the Debtors.

           8.   The Debtors are in position to expeditiously proceed with their reorganization

efforts in the Connecticut Bankruptcy Cases. Upon Bankruptcy Court approval of financing from

the DIP Lender, the Debtors will have the financial ability to maintain their properties and focus

their efforts on emerging from bankruptcy by the opening of the 2019/2020 ski season.

           9.   The filing of Debtors’ petitions for reorganization in the Connecticut Bankruptcy

Court was not a reactionary filing to the commencement of this involuntary case. Rather, the




                                                 3
    Case 19-10214 Doc               68 Filed 06/05/19 Entered                         06/05/19 17:52:12
                Desc               Main Document           Page                        4 of 16


filings were part of a well-planned, negotiated and organized effort to facilitate a rapid

reorganizational effort. It is unfortunate that the Petitioning Creditors and Barnstormer have

pursued efforts to transfer venue of the Connecticut Bankruptcy Cases, forcing the Debtors to

marshal scarce resources to address this issue when those resources would be better served

pursuing reorganization efforts.

        10.      The Petitioning Creditors and Barnstormer represent an insignificant portion of the

creditor body. Contrary to their position, several of the Debtors’ creditors have expressed support

for transferring the venue to the Connecticut Bankruptcy Court. Copies of supporting affidavits

and letters from creditors Don Griesdorn, Louis Chenevert,1 Lorista Holdings, LLC, and LH VT

Home, LLC2 are attached hereto and made a part hereof as Exhibit B.

        11.      The interest of justice strongly weighs in favor of allowing the Debtors to pursue

their pre-determined path to reorganization in the Connecticut Bankruptcy Cases. 3                              The

convenience of the parties similarly favors the denial of the Motion and the Memorandum and the

transfer of this involuntary case to the Connecticut Bankruptcy Court.

        WHEREFORE, for all the foregoing reasons, HIREHCO respectfully objects to (i) the

Motion of Petitioning Creditors for an Order Transferring Venue of Pending Chapter 11 Cases

from the United States Bankruptcy Court for the District of Connecticut to the District of Vermont

and (ii) Barnstormer Summit Lift, LLC’s Memorandum in Support of Petitioning Creditors’




1
  Mr. Chenevert, through his entity Haymaker Investments, LLC, has been listed by HIREHCO’s as its largest
unsecured creditor with a claim of $1,500,000.
2
  LH VT Home, LLC obtained a judgment against the Debtors, inter alia, in the Vermont State Court, but the
company is headquartered in Connecticut and favors continuance of the Connecticut Bankruptcy Cases.
3
  Petitioning Creditors note the history of litigation against the Debtors as a primary reason for transferring the
Connecticut Bankruptcy Cases to Vermont. While the pre-petition litigation should be of little import in this venue
consideration, it is important to note that the OSHA administrative proceeding referenced was actually pending
against a non-debtor entity, Hermitage Club Realty LLC, which is not a party to these cases.


                                                         4
  Case 19-10214 Doc           68 Filed 06/05/19 Entered                06/05/19 17:52:12
              Desc           Main Document           Page               5 of 16


Motion to Confirm Venue of Involuntary Chapter 7 Proceeding and to Transfer Venue of

Proceedings Pending in the Bankruptcy Court for the District of Connecticut.

Dated: June 5, 2019                                  ALLEGED DEBTOR,
       New Haven, Connecticut                        HERMITAGE INN REAL ESTATE
                                                     HOLDING COMPANY, LLC


                                               By:      /s/Douglas S. Skalka
                                                     Douglas S. Skalka, Esq. (ct00616)
                                                     NEUBERT, PEPE & MONTEITH, P.C.
                                                     195 Church Street
                                                     New Haven, Connecticut 06510
                                                     (203) 821-2000
                                                     dskalka@npmlaw.com

                                                     and

                                                     Thomas P. Simon, Esq.
                                                     McCormick, Fitzpatrick,
                                                     Kasper & Burchard, P.C.
                                                     40 George Street
                                                     Burlington, Vermont 05401
                                                     (802) 863-3494
                                                     tps@mc-fitz.com




                                               5
Case 19-10214 Doc    68 Filed 06/05/19 Entered     06/05/19 17:52:12
            Desc    Main Document           Page    6 of 16




                      EXHIBIT
                        A
Case 19-10214 Doc    68 Filed 06/05/19 Entered     06/05/19 17:52:12
            Desc    Main Document           Page    7 of 16
Case 19-10214 Doc    68 Filed 06/05/19 Entered     06/05/19 17:52:12
            Desc    Main Document           Page    8 of 16
Case 19-10214 Doc    68 Filed 06/05/19 Entered     06/05/19 17:52:12
            Desc    Main Document           Page    9 of 16




                      EXHIBIT
                        B
Case 19-10214 Doc     68 Filed 06/05/19 Entered    06/05/19 17:52:12
           Desc     Main Document           Page   10 of 16
Case 19-10214 Doc     68 Filed 06/05/19 Entered    06/05/19 17:52:12
           Desc     Main Document           Page   11 of 16
      Case 19-10214 Doc               68 Filed 06/05/19 Entered                            06/05/19 17:52:12
                 Desc               Main Document           Page                           12 of 16


              KROLL MCNAMARA EVANS & DELEHANTY LLP
              ATTORNEYS AT LAW



                                                                                                           C. Donald Neville, Esq.
                                                                                                        Direct Dial: (860) 761-1116
                                                                                                            dneville@kmelaw.com


                                                     June 5, 2019

VIA EMAIL ONLY

Douglas S. Skalka, Esq.
Neubert, Pepe & Monteith, P.C.
195 Church Street – 13th Floor
New Haven, CT 06510

       Re:     Hermitage Inn Real Estate Holding Company, LLC
               Hermitage Club, LLC

Attorney Skalka:

       I represent Louis Chenevert concerning the above-referenced matters.

       As a creditor and as a member of the Hermitage Ski Resort, Mr. Chenevert prefers and requests
the venue of Connecticut (rather than Vermont) for the Bankruptcy Proceedings.

       Thank you.

                                                     Very truly yours,




                                                     C. Donald Neville, Esq.


cc:    Louis Chenevert (via email only)




        65 MEMORIAL ROAD • SUITE 300 • WEST HARTFORD, CONNECTICUT 06107 • (860) 561-7070 • FACSIMILE (860) 561-7075
           ONE BOSTON PLACE • SUITE 2600 • BOSTON, MASSACHUSETTS 02108 • (617) 336-3260 • FACSIMILE (617) 336-3265
                                  PLEASE REPLY TO WEST HARTFORD ADDRESS
                                                   WWW.KMELAW.COM
Case 19-10214 Doc     68 Filed 06/05/19 Entered    06/05/19 17:52:12
           Desc     Main Document           Page   13 of 16
Case 19-10214 Doc     68 Filed 06/05/19 Entered    06/05/19 17:52:12
           Desc     Main Document           Page   14 of 16
  Case 19-10214 Doc             68 Filed 06/05/19 Entered                  06/05/19 17:52:12
             Desc             Main Document           Page                 15 of 16


                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214 (CAB)
                                   :
               Alleged Debtor      :
                                   x

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 5, 2019, the foregoing Objection To (I)

Motion Of Petitioning Creditors For Order Transferring Venue Of Pending Chapter 11 Cases From

The United States Bankruptcy Court For The District Of Connecticut To The District Of Vermont;

And (Ii) Barnstormer Summit Lift, LLC’s Memorandum In Support Of Petitioning Creditors’

Motion To Confirm Venue Of Involuntary Chapter 7 Proceeding And To Transfer Venue Of

Proceedings Pending In The Bankruptcy Court For The District Of Connecticut was electronically

filed. Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access this filing

through the Court’s system.

Dated: June 5, 2019                                     ALLEGED DEBTOR,
       Burlington, Vermont                              HERMITAGE INN REAL ESTATE
                                                        HOLDING COMPANY, LLC


                                                  By:      /s/Douglas S. Skalka
                                                        Douglas S. Skalka, Esq. (ct00616)
                                                        NEUBERT, PEPE & MONTEITH, P.C.
                                                        195 Church Street
                                                        New Haven, Connecticut 06510
                                                        (203) 821-2000
                                                        dskalka@npmlaw.com
  Case 19-10214 Doc           68 Filed 06/05/19 Entered       06/05/19 17:52:12
             Desc           Main Document           Page      16 of 16


                                      Service List

Electronic Mail Notice List

   •   Edward Gordon Adrian eadrian@msdvt.com, kshamis@msdvt.com
   •   James B Anderson jba@rsclaw.com, tlf@rsclaw.com
   •   Shannon Aldridge Bertrand bertrand@fgmvt.com, sgraham@fgmvt.com
   •   Andre Denis Bouffard abouffard@drm.com, mbottino@drm.com
   •   Robert S DiPalma rdipalma@pfclaw.com
   •   David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
   •   Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
   •   John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
   •   Tavian M. Mayer tavian@mayerlaw.com
   •   Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
   •   Lisa M. Penpraze lisa.penpraze@usdoj.gov
   •   Heather Elizabeth Ross hross@sheeheyvt.com, bsides@sheeheyvt.com
   •   Jess T. Schwidde jtsesq@vtbankruptcylaw.com, j_schwidde@yahoo.com
   •   Thomas P. Simon tps@mc-fitz.com
   •   Douglas S. Skalka dskalka@npmlaw.com, smowery@npmlaw.com;
       npm.bankruptcy@gmail.com
   •   U S Trustee ustpregion02.vt.ecf@usdoj.gov

Manual Notice List

       Patrick M. Birney, Esq.
       Robinson & Cole LLP
       280 Trumbull Street
       Hartford, CT 06103

       Erin Kennedy, Esq.
       Forman Holt
       66 Route 17 North
       Paramus, NJ 07652
